Title: Report on the Petition of Daniel Parker, [13 January 1794]
From: Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, January 13, 1794 Communicated on January 14, 1794]
[To the Speaker of the House of Representatives]


The Secretary of the Treasury to whom was referred by the House of Representatives the Memorial of Daniel Parker, respectfully makes thereupon the following Report.
The Suggestions contained in the Memorial do not appear to be of a nature to call for a readjustment of the Account. The probability of peace within the Year was an event to have been calculated upon on both Sides in forming the original Contract—the loss of Vouchers is the misfortune of the party, of a nature to be equally an Obstacle in a new, as in the former Settlement.
But there are Circumstances which may render it the interest of the United States to compound the debt. It is understood that all the Debtors have been in a State of insolvency. It is now not certainly known what is the condition of the Memorialist. This may demand further enquiry.
In the mean time, if it should appear to Congress adviseable to vest somewhere a power to make a Composition of the debt, it would probably be conducive to the Interest of the United States.
Which is humbly submitted.

Alexander HamiltonSecy of the Treasury
Treasury DepartmentJanuary 13th 1794.

